The Chancellor.
The princip grou nd relied upon in support of the demurrer is that the facts stated in the bill would constitute a’ good defence at law.
The transactions stated in the bill by which the notes were obtained, present a case of fraud, and for the purpose of this argument aro admitted by the demurrer. It may perhaps be doubtful whether the complainant could defend successfully for the full amount of the notes-
In the case of Hamilton vs. Cummings, I John’s Ch. Rep. 523, the *356ruje js stated to be, that in cases of fraud where it is doubtful whether the defence would be good at law, the Court of Chancery will retain jurisdiction. And a still stronger case is cited from Peere Williams, where the Lord Chancellor cancelled a bond without sending the parties to law, although he was inclined to think the bond void at law as well as in equity.
There is another reason for retaining jurisdiction in this case, as the complainant is liable to be harassed with a series of suits upon these notes, confessedly fraudulent under the case made by the bill, and this too perhaps after the witnesses may be beyond his reach.
Demurrer overruled with leave to answer.